*73OPINION.
Steenhagen:
The petitioner is trustee of the testamentary trust to which the real property was devised: Although it acquired possession in April 1932, its ownership related back to the date of the testator’s death, notwithstanding the intervening administration of the decedent’s estate. Deering’s Probate Code of California, sec. 300; In re O'Connor's Estate, 2 Cal. App. 470; 84 Pac. 317; In re Rawitzer's Estate, 175 Cal. 585; 166 Pac. 581; Blair v. Hazzard, 158 Cal. 721; 112 Pac. 298. See Brewster v. Gage, 280 U. S. 327.
The taxes in question covered the period beginning July 1, 1931, and ending June 30, 1933, and were therefore in the clearest sense the petitioner’s taxes—taxes on its own property. Petitioner alone was chargeable with them, and since its accounts and returns were on the basis of receipts and disbursements, it was entitled to deduct them when it paid them.
Judgment will be entered for the petitioner.